Title: To Thomas Jefferson from Thomas Paine, 23 September 1803
From: Paine, Thomas
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Stonnington, Connecticut, Sepr. 23. [1803]
          
          Your two favours of the 10. & 18 Ult. reached me at this place on the 14 Inst, also one from Mr. Madison. I do not suppose that the framers of the Constitution thought anything about the acquisition of new territory, and even if they did it was prudent to say nothing about it, as it might have suggested to foreign Nations the Idea that we contemplated foreign Conquest. It appears to me to be one of those cases with which the Constitution had nothing to do, and which can be judged of only by the circumstances of the times when such a case shall occur. The Constitution could not foresee that Spain would cede Louisania to France or to England, and therefore it could not determine what our conduct should be in consequence of such an event. The cession makes no alteration in the Constitution; it only extends the principles of it over a larger territory, and this certainly is within the Morality of the Constitution, and not contrary to, nor beyond, the expression or intention of any of its Articles. That the Idea of extending the territory of the United States was always contemplated, whenever the opportunity offered itself, is, I think, evident from the opinion that has existed from the Commencement of the Revolution that Canada would, at some time or other, become a part of the United States; and there is an Article either in the treaty with france (I have not the treaty by me) or in some Correspondance with that Government, that in case of a Conquest of Canada by the assistance [of] france, Canada should become a part of the United States, and therefore the cession of Louisania says no more than what was said before with respect to Canada. The only difference between the two cases, for with respect to the Constitution there is none, is, that the first, that of Canada, was generous; and the stipulation, that the Louisanians shall come into our Union was politic. It precludes us from selling the territory to another power that might become the enemy of france or Spain or both. It was like saying I will sell the territory to you for so much on Condition that it is for yourselves, but not as land-jobbers to sell it again. It is an Item in the purchase with which the Constitution has nothing to do, and it would only confuse and puzzle the people to know why it was questioned. I was very glad to see by your second letter that the Idea was given up, and I hope that my remarks upon it will be acceptable. 
          Were a question to arise it would apply, not to the Cession; because it violates no Article of the Constitution, but to Ross and Morris’s Motion. The Constitution empowers Congress to declare War, but to make war with out declaring it is anti-constitutional. It is like attacking an unarmed Man in the dark. 
          There is also another reason why no such question should arise. The english Government is but in a tottering condition, and if Bonaparte succeeds that Government will break up. In that case it is not improbable we may obtain Canada, and I think that Burmuda ought to belong to the United States. In its present condition it is a Nest for piratical privateers. This is not a subject to be spoken of, but it may be proper to have it in mind. 
          The latest News we have from Europe in this place is the insurrection in Dublin. It is a disheartening Circumstance to the english Governt. as they are now putting arms into the hands of people who but a few weeks before they would have hung had they found a pike in their possession. I think the probability is in favour of the descent, and I form this opinion from a knowlege of all the Circumstances combined with it. I know that Bonaparte puts the whole upon making good his landing, and as he can chuse the time of setting off, a dark night and a calm, and also chuse his place of landing, for the english coast on the North Sea is an open flat sandy beach for more than 200 Miles, to wit, the counties of Essex, Suffolk, Norfolk and Lincolnshire, and as about 36 hours will carry them over by rowing the probability is that he will arrive. If this should take place it will throw a temptation in my way to make another passage cross the Atlantic to assist in forming a Constitution for England. 
          I shall be employed the ensuing Winter in cutting two or three thousand Cords of wood on my farm at New Rochelle for the New York Market distant twenty Miles by water. The wood is worth 3½ dollars per load as it stands. This will furnish me with ready money, and I shall then be ready for whatever may present itself of most importance next spring. I had intended to build myself an house to my own taste, and a workshop for my mechanical operations and make a collection, as authors say, of my works, which, with what I have in manuscrip will make four, or five octavo Volumes and publish them by subscription, but the prospects that are now opening with respect to England hold me in suspence. 
          It has been customary in a President’s discourse to say something about religion. I offer you a thought on this subject. The word, Religion, used as a word [en] masse has no application in a Country like America. In catholic Countries it would mean exclusively the Religion of the Romish Church; with the Jews the Jewish Religion; in England the protestant Religion, or in the sense of the english Church, the established Religion; with the Deists it would mean Deism, with the Turks Mahohetism &c &c. As well as I recollect it is Lego, Religo, Religio, Religion, that is, to be tied or bound by an oath or obligation. The french use the word properly; when a woman enters a Convent, she is called a Novisiate, when she takes the oath she is a Religieuse, that is, she is bound by an oath.—Now all that we have to do, as a Government, with the word, religion, in this Country, is with the civil rights of it, and not at all with its creeds. Instead therefore of using the word Religion as a word en Masse as if it meant a Creed, it would be better to speak only of its civil Rights, that all denominations of Religion are equally protected, that none are dominante, none inferior, that the rights of conscience are equal to every denomination and to every individual, and that it is the duty of Government to preserve this equality of consciencious rights. A man cannot be called a hypocrite for defending the civil rights of religion, but he may be suspected of sincerity in defending its creeds.
          I suppose you will find it proper to take notice of the impressment of American [sea]men by the Captains of british Vessels, and procure a list of such Captains and report them to their Government. This pretence of searching for british Seamen is a new pretence for visiting and searching American Vessels.
          I think it probable that Bonaparte will attempt a descent in November. All the preparation he wants is the boats and he must by this time have more than a 1000 besides the cut down vessels and small craft he will get from Holland. Accounts say that 500 have been built up the Rhine and floated down to flushing and the waters of the Schelt. I believe the war has taken a turn very different to what the english Government expected. It is however a subject, and in such a State of Crisis that it is best for us to say nothing about it. Mr Washington gave a great deal of Offence by lugging the Affairs of Europe into his discources. I wish that Bonaparte may overthrow the english Government as a necessary step towards putting an end to Navies, and if he does one I hope he will do the other, but in the present state of things it would not be prudent to say it.
          I am passing some time at this place at the house of a friend till the wood cutting time comes on and I shall engage some Cutters here and then return to N. Rochelle. I wrote to Mr. Madison concerning the report that the british Governt. had cautioned ours not to pay the purchase money for Louisania as they intended to take it for themselves. I have received his answer, and I pray you make him my compliments. 
          The british Government appears to have two alarms on their hands at once. The alarm of an invasion caused them to arm the Nation en Masse, and they are now alarmed at the consequence of that measure. A London paragraph says—Government have come to a resolution by no means to arm the lower Classes of people at present, at least in the Metropolis. 
          We are still afflicted with the yellow fever, and the Doctors are disputing whether it is an imported or a domestic disease. Would it not be a good Measure to prohibit the arrival of all Vessels from the West Indies from the last of June to the Middle of October. If this was done this Session of Congress and we escaped the fever next summer we should always know how to escape it. I question if performing quarantine is a sufficient Guard. The disease may be in the Cargo, especially that part which is barreled up, and not in the persons on board, and when that Cargo is opened on our Wharfs the hot steaming Air in contact with the Ground imbibes the infection. I can conceive that infected air can be barrelled up, not in a hogshead of rum, nor perhaps sucre, but in a barrell of Coffee. I am badly off in this place for pen and Ink and short of paper. 
          Accept my best wishes
          
            
              Thomas Paine
            
          
          
          
            Sepr. 26.
            I heard yesterday from Boston that our old friend S. Adams is at the point of death.
          
        